DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 8, 2022:
Claims 1-10 are pending.
The previous claim objections have been withdrawn in light of the amendment.
The core of the previous is maintained with slight changes in interpretation made in light of the amendment.  All changes to the are rejection are necessitated by the amendment.  Thus the action is final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two first faces" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  (No “first face” is set forth.  We only have “two edge faces” (line 4) and “two faces…other than the two edge faces” (lines 8-9).)  Since claims 2-10 are dependent upon claim 1, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0141716 (Ito et al.) in view of US 2020/0350524 or WO 2019/176945 (Nakashima et al.) and JP 07-335473 (Mizuno).  (Note: The Nakashima et al. documents are related by being a CON and are based off the same foreign application priority; the US version is relied upon as the English translation of the WO version.  Both documents are applied, as they have different priority dates.)
	As to claim 1, Ito et al. teach an all-solid battery comprising: a multilayer chip having a substantially rectangular parallelepiped shape and including solid electrolyte layers [10] and electrodes ([20,21,20] as the positive electrode and [30,31,30] as the negative electrode) that are alternately stacked, the electrodes being alternately exposed to two edge faces (opposing external electrodes [50] facing each other of the multilayer chip, the solid electrolyte layers being mainly composed of phosphoric acid salt-based solid electrolyte (para 0050, note exemplified has “PO4“ indicating phosphoric acid salt-based), each of the electrodes including an electrode layer containing an electrode active material (i.e. [20] for the positive active material and [30] for the negative active material; see fig. 24B); and a pair of external electrodes ([50]) provided on the two edge faces (fig. 24B), and a cell reaction region, the cell reaction region is a region where two adjacent electrodes, which are exposed to different edge faces (opposing external electrodes [50]), face each other across each corresponding solid electrolyte layer [10] (fig. 24B; para 0061-0062).
	Ito et al. do not teach (a) a first cover layer is provided between one of the two faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region, a second cover layer is provided between another one of the two first faces and the cell reaction region, the two first faces are opposite to each other in a stacking direction of the solid electrolyte layers and the electrodes
(b) wherein the first cover layer and the second cover layer are mainly composed of phosphoric acid salt-based solid electrolyte,

, or (c) wherein an active material layer is provided in each of the following locations: between the first cover layer and the cell reaction region and between the second cover layer and the cell reaction region, the active material layer contains an electrode active material, no cell reaction occurs between the active material layer and an outermost electrode of the electrodes in the cell reaction region, and one of the solid electrolyte layers being located between the active material layer and the cell reaction region.
	With respect to (a): Nakashima et al. teach a similar structure (stacked electrodes with external terminals [12, 13] on opposing ends; for example see figs. 1B, 3), wherein a first cover layer is (intermediate layer [15B]) is provided between one of the two faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region (fig. 1B; top and cell reaction region) and a second cover layer (intermediate layer [15A]) is provided between another one of the two first faces and the cell reaction region between another one of the two faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region (fig. 1B; bottom and cell reaction region), the two first faces are opposite to teach other in a stacking direction of the solid electrolyte layers [23] and the electrodes [22, 21]) (figs. 1B, 3).  

The motivation for having a first cover layer [15B] provided between one of the two faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region, a second cover layer [15A] provided between another one of the two first faces and the cell reaction region, the two first faces are opposite to each other in a stacking direction of the solid electrolyte layers [23] and the electrodes [21, 22] (as seen in figs. 1B, 3) is to suppress a decrease in charge-discharge efficiency and an increase in internal resistance due to foreign matter from an exterior layer diffusing into the battery element (para 0005-0008, 0144, 0148).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide a first cover layer between one of the two faces of four faces other than the two edge faces of the multilayer chip and the cell reaction region, a second cover layer between another one of the two first faces and the cell reaction region, the two first faces are opposite to each other in a stacking direction of the solid electrolyte layers and the electrodes (as taught by Nakashima et al. and applied to Ito et al.) in order to prevent diffusion of foreign matter from entering the battery element and thus prevent a decrease in charge-discharge efficiency and an increase in internal resistance.  (Note: The combination with Nakashima et al. only sets forth equivalency of the claimed covers to intermediate layers [15A, 15B]; it does not necessarily omit the presence of exterior material [14A, 14B], rather the exterior materials are a separate item that is not interpreted as part of the claimed covers.)
	As to (b), the combination renders this limitation obvious.  Ito et al. teaches that the main component of the solid electrolyte being a phosphoric acid salt-based solid electrolyte (para 0050).  Nakashima et al., relied upon to render obvious the first and second covers (intermediate layers [15B], [15A]), teaches that intermediate layers [15A, 15B]) have the same composition as the solid electrolyte [23] (para 0142).  
	As to (c), it is noted that both Ito et al. and Nakashima et al. are directed towards preventing diffusion of materials to the active portion of the cell (see Ito et al. (para 0008) and Nakashima et al. (para 0005)).
	Mizuno teaches an active material layer (dummy electrodes [5a, 5b] in fig. 1; floating electrodes [6a, 6b] in fig. 2) is provided in each of the following locations: between the top and bottom of the cell and the respective electrode (top and bottom of the cells would have the first and second cover layers, as rendered obvious by Nakashima et al.), and the cell reaction region, the active material layer ([5a, 5b]; [6a, 6b]) containing an electrode active material, no cell reaction occurring between the active material layer and an outermost electrode of the electrodes in the cell reaction region, and one of the solid electrolyte layers being located between the active material layer and the cell reaction region (within ceramic region [1a] which has electrolyte; the electrolyte being solid in Ito et al.) (para 0011-0014).  The motivation for having an active material layer (dummy electrodes [5a, 5b] in fig. 1; floating electrodes [6a, 6b] in fig. 2) provided between the top and bottom of the cell and the respective electrode (top and bottom of the cells would have the first and second cover layers, as rendered obvious by Nakashima et al.), and the cell reaction region, the active material layer ([5a, 5b]; [6a, 6b]) containing an electrode active material, no cell reaction occurring between the active material layer and an outermost electrode of the electrodes in the cell reaction region, and one of the solid electrolyte layers being located between the active material layer and the cell reaction region (within ceramic region [1a] which has electrolyte; the electrolyte being solid in Ito et al.) is to provide a barrier against penetration of plating due to internal portions of the cell, thus suppressing deterioration characteristics such as resistance (para 0030, 0034).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to provide an active material layer is provided between each of the respective first and second cover layers and the cell reaction region, the active material layer containing an electrode active material, no cell reaction occurring between the active material layer and an outermost electrode of the electrodes in the cell reaction region, and one of the solid electrolyte layers being located between the active material layer and the cell reaction region (as taught by Mizuno and applied to the structure rendered obvious by Ito et al. and Nakashima et al. (regarding the covers and solid electrolytes), in order to provide a barrier against penetration of plating due to internal portions of the cell, thus suppressing deterioration characteristics such as resistance.  (Note: Although the cell types are different – capacitor and battery – the combination is seen to be between analogous art, as the purpose is drawn towards diffusion of materials towards the active area of the cell, which would increase resistance and increase deterioration characteristics.)
	As to claim 2, Ito et al. teach each of the electrodes has a structure in which a current collector layer is sandwiched between two electrode layers containing the electrode active material ([20,21,20] as the positive electrode and [30,31,30] as the negative electrode) (fig. 24B; para 0061).
	As to claim 3, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), has each active material layer containing the electrode active material contained in the electrode layer of the outermost electrode in the cell reaction region (figs. 1, 2; para 0011, indicates same polarity).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 4, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches that the same polarity and potential electrodes are used as the respective dummy electrode [5a, 5b] (para 0011-0012, 0023; fig. 1) (thus having a structure identical to a structure of the outermost electrode in the cell reaction region).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 5, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches that the same polarity and potential electrodes are used as the respective dummy electrode [5a, 5b] (para 0011-0012, 0023; fig. 1) (thus indicating an average thickness of each active material layer of the dummy electrode is identical to an average thickness of a corresponding layer of the outermost electrode in the cell reaction region, as this would provide the same polarity and potential). The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 6, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches the active material layer includes a first active material layer (floating electrode [6a]) and a second active material layer (floating electrode [6b]), the first active material [6a] layer is located between the top layer closer to a first face of the two faces facing each other and the cell reaction region (cover present via the combination with Nakashima et al.), the first active material layer is not connected to at least an external electrode different from an external electrode to which an electrode closest to the first face among the electrodes included in the cell reaction region is connected, the second active material [6b] layer is located between the bottom layer closer to a second face of the two faces facing each other and the cell reaction region (cover present via the combination with Nakashima et al.), and the second active material layer is not connected to at least an external electrode different from an external electrode to which an electrode closest to the second face among the electrodes included in the cell reaction region is connected (note: floating electrodes [6a, 6b] are not connected to the external electrodes [4]; fig. 2).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 7, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches that the active material layer is connected to none of the pair of external electrodes (floating electrodes [6a, 6b] are not connected to the external electrodes [4]; fig. 2).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 8, the combination would render this limitation obvious, as Mizuno, relied upon to render obvious the active material layer(s), teaches distances that would overlap with the claimed distance (distance between the active material layer and the outermost electrode in the cell reaction region in the stacking direction is substantially equal to an average thickness in the thickness direction of each of the solid electrolyte layers sandwiched between the electrodes exposed to the different edge faces in the cell reaction region (note: solid electrolyte in Ito et al.)), as Mizuno et al. teach a distance from the top to the first operational electrode is 100 µm or less (distance A), and that the distance between electrodes is 10 µm or less (distance B) (figs. 1-2; para 0003, 0009).  Thus having the distance between the active material layer and outermost electrode being substantially the same would be encompassed (i.e. distance A being 20 µm – 10 µm between the top and the active material layer, 10 µm or less between the active material layer and the outermost electrode; 10 µm being thickness B - thickness direction of the electrolyte sandwiched between the electrodes exposed to the different edge faces in the cell reaction region).  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I).  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 9, the combination renders this limitation obvious.  Ito et al. teaches that the main component of the solid electrolyte being a phosphoric acid salt-based solid electrolyte (para 0050).  Nakashima et al., relied upon to render obvious the covers (intermediate layers [15B] and [15A]), teaches that intermediate layers [15A, 15B]) have the same composition as the solid electrolyte [23] (para 0142), which is a phosphoric acid salt-based solid electrolyte in primary reference Ito et al. Thus the claim language is met.  The reasons for the combination have been set forth in the rejection to claim 1 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 10, Ito et al. teach the phosphoric acid salt-based solid electrolyte has a NASICON structure (para 0050).
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that it would not be obvious to combine the dummy electrode of Mizuno to Ito and Nakanishi because (a) an interdiffusion reaction between the cover layers and electrodes does not occur in Mizuno due to different materials being used, and (b) Ito and Nakanishi do not disclose or suggest motivation to use dummy electrodes (since penetration of plating solution does not occur).
	Examiner respectfully disagrees.
With respect to (a):  Mizuno et al.’s general teaching is using the dummy cells as a barrier layer to prevent penetration to internal portions of the cells to prevent deterioration (para 0030, 0034).  Accordingly, the teaching is drawn in general towards providing a barrier layer against penetration.  And thus, it is unclear how a structure known to disrupt diffusion to in general would not be applicable to applications which are directed toward diffusion prevention (even if the diffusion means are slightly different). (Note: Both Ito et al. and Nakashima et al. are directed towards preventing diffusion of materials to the active portion of the cell (see Ito et al. (para 0008) and Nakashima et al. (para 0005)).)  
With respect to (b): Again, both Ito et al. and Nakashima et al. are directed towards preventing diffusion of materials to the active portion of the cell (see Ito et al. (para 0008) and Nakashima et al. (para 0005)).  It is unsure how a structure known to disrupt diffusion to in general would not be applicable to applications which are directed toward diffusion prevention (even if the diffusion means are slightly different).
Thus the arguments are not persuasive, and the rejection of record are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759